Citation Nr: 1603640	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, including as secondary to service-connected right total knee arthroplasty associated with lateral meniscal tear of the right knee with degenerative arthritis (right knee disability).

2.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left hip disability, including as secondary to service-connected right knee disability.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability prior to August 25, 2014.

5.  Entitlement to a rating in excess of 30 percent for service-connected right knee disability from October 1, 2015.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2013 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In October 2015, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The May 2013 rating decision on appeal also denied the Veteran service connection for a low back, right ankle, and bilateral eye disabilities, as well as an earlier effective date for his service-connected right knee disability.  However, the Veteran did not appeal the earlier effective date claim and, after receiving a statement of the case (SOC), limited his appeal to the matters of service connection for left knee and left hip disabilities.  Therefore, those matters are not before the Board at this time.

The Board notes that the May 2013 rating decision also denied the Veteran a TDIU rating, and the Veteran did not appeal that decision.  However, several statements of record, particularly his subsequent October 2015 hearing testimony, indicate that his service-connected right knee disability, irrespective of any other disability, prevents him from working.  Therefore, the matter of a TDIU rating has been reasonably raised by the record and is part and parcel of the present increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Moreover, while the AOJ adjudicated the matter involving the Veteran's left knee disability as an original claim of service connection, the Board notes that a prior May 2011 rating decision denied the Veteran service connection for a left knee disability, including as secondary to his right knee disability.  Therefore, prior to addressing the merits of the service connection claim, VA must first consider whether new and material evidence has been received to reopen that matter.

With respect to his increased rating claim, the Veteran has been assigned multiple "staged" ratings for his right knee disability.  It is currently rated 10 percent prior to August 25, 2014, 100 percent from that date to October 1, 2015, and 30 percent thereafter.  As the Veteran has been awarded the maximum allowable schedular rating for his right knee from August 25, 2014 to October 1, 2015, that period is not for consideration.  Therefore, the Board has characterized the issue as reflected above to indicate consideration of the relevant stages.

An April 2014 rating decision granted service connection for right knee scars, rated 0 percent disabling.  He did not initiate an appeal of that decision, and at his October 2015 hearing explicitly indicated he was not pursuing an appeal of that rating.  Therefore, that issue is not before the Board.

The issues of increased "staged" ratings for service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2011 rating decision denied the Veteran service connection for a left knee disability because the evidence did not show that a left knee disability was related to service or his service-connected right knee disability.

2.  Since the May 2011 decision, evidence has been received which tends to show that the Veteran has a left knee disability which is related to his service-connected right knee disability; relates to previously unestablished facts needed to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating such claim.

3.  The evidence reasonably shows that the Veteran has a left knee disability which is related to his service-connected right knee disability.

4.  The evidence reasonably shows that the Veteran has a left hip disability which is related to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Service connection for a left knee disability as secondary to service-connected right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  Service connection for a left hip disability as secondary to service-connected right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for a left knee disability, grants the service connection claims on appeal, and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to reopen

A May 2011 denied the Veteran service connection for a left knee disability, including as secondary to service-connected right knee disability, because the evidence did not show a relationship between a current left knee condition to either his service or his service-connected right knee disability.  The Veteran was notified of the decision and his appellate rights, and did not initiate a timely appeal of the matter or submit new and material evidence within the following year.  In so finding, the Board acknowledges that he submitted private MRI reports showing left knee diagnoses.  However, as such evidence does not address the unestablished elements noted in the May 2011 denial (i.e., medical nexus to either service or service-connected right knee disability), it is not "material" for VA purposes, as discussed further below.  Therefore, the May 2011 rating decision became final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At the time of the prior final denial, the evidence of record included lay statements from the Veteran, service treatment records (STRs), VA treatment records, a February 2011 VA examination report, and a March 2011 VA examination report.  

Evidence received since the May 2011 decision includes the aforementioned private MRI report indicating left knee chondromalacia, a medical collateral ligament (MCL) sprain, a fibular collateral ligament sprain, and a focal full thickness cartilage defect.  It also includes a February 2015 letter from a private doctor indicating such diagnoses (also characterized as arthritic degeneration with inflammatory sprains) are related to his service-connected right knee disability due to years of favoring that knee.  As such evidence was not previously of record, it is undoubtedly new.  Moreover, the February 2015 private medical opinion clearly relates to the previously unestablished medical nexus element needed to substantiate the underlying claim of service connection.  In light of the above, and considering the low threshold established under Shade, the Board finds such evidence certainly raises a reasonable possibility of substantiating the underlying claim.  Therefore, new and material evidence has been received, and the claim may be reopened.  The downstream issue of service connection will be discussed below.

Service connection for a left knee disability

As noted above, to substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

STRs are silent for left knee complaints.  Postservice treatment records include May 2010 X-rays showing bilateral tricompartmental degenerative joint disease (DJD).  On February 2011 VA examination, the examiner reviewed the Veteran's file (but did not examine him personally) and found no medical data suggesting complaints or treatment of a left knee condition while on active duty.  In addition, the examiner opined that the Veteran's current left knee condition (which was not specifically diagnosed) is related to his right knee disability.  Specifically, he explained that there is nothing in the current orthopedic literature demonstrating that intrinsic conditions of one knee would cause intrinsic condition of the contralateral knee.  On March 2011 general medical examination, the Veteran was diagnosed with bilateral knee osteoarthritis on general medical examination, but there was no etiological opinion included in the report.  

In May 2011, the Veteran complained of pain becoming more severe to the left knee.  In June 2011, VA records show he complained of left knee pain, swelling, and difficulty walking.  In June 2011, private MRIs of the left knee showed chondromalacia, an MCL sprain, a fibular collateral ligament sprain, and a focal full thickness cartilage defect.  

A February 2015 letter from his private doctor, Dr. Naehritz, indicated that, based on an extensive spinal and lower extremity examination, the Veteran's left knee pain and left hip pain are most likely caused by, and the direct result of, the original November 1989 right knee injury during service.  He explained that the Veteran has been favoring his right knee since his initial injury due to excruciating pain and weakness, which has required his left hip and knee to work much harder over the past 25 years to compensate for his right knee.  Therefore, Dr. Naehritz believed that the mechanism of the 1989 injury was a substantial factor in bringing about the left knee chondromalacia, MCL sprain, and fibular collateral ligament sprain and, without the 1989 injury, such conditions would not have occurred.  He specifically opined that the compensable right knee injury extends to and includes arthritic degeneration with inflammatory sprain conditions to the left knee.

At his October 2015 hearing, the Veteran reported arthritis in his left knee, which he attributes to having favored his right knee ever since he injured it.  He also testified that he had a report from a specialist (that he had submitted) indicating a relationship between his left knee problems and weight bearing due to his right knee disability.

At the outset, the Board finds the evidence clearly establishes current left knee diagnoses, including tricompartmental DJD, chondromalacia, MCL sprain, and fibular collateral ligament sprain.  In addition, although there is no evidence of a left knee injury in service, he is service-connected for a right knee disability which he asserts has caused or aggravated his current left knee disability.  Thus, what must be shown to establish his claim is that the two disabilities are medically related.  Whether such a relationship exists is a medical determination beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, there are two conflicting medical opinions in the record.  However, as the February 2011 negative VA opinion is not based on an actual examination of the Veteran, the Board finds it is entitled to less probative weight.  In contrast, the February 2011 private opinion indicates it was based on extensive spinal and lower extremity examination, and shows familiarity with the Veteran's relevant medical history.  Furthermore, it provides a complete rationale for finding the Veteran's left knee arthritic degeneration with inflammatory sprains is related to his right knee disability.  It should be noted that the opinion purports to relate the current left knee disability to the original right knee injury in service.  However, the substance of the opinion is his left knee disability arose due to favoring his right knee (as a result of his right knee disability) for several years, and therefore is, in essence, relating his current left knee disability to his service-connected right knee disability rather than the original right knee injury.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's left knee disability is related to his service-connected right knee disability.  Consequently, service connection for a left knee disability (as secondary to his right knee disability) is warranted.

Service connection for a left hip disability

The Veteran also contends that he has a left hip disability which is related to his service-connected right knee disability.

On November 2011 general medical examination, the Veteran was diagnosed with bursitis of the hips.  However, the examiner only spoke to the functional impact of such disability, and no etiological opinion was sought.  June 2011 private MRI reports raised suspicions of mild trochanteric bursitis of the bilateral hips, but the examination was otherwise unremarkable.  In the same February 2015 letter referenced above, Dr. Naehritz also opined that the mechanism of the 1989 injury was a substantial factor in bringing about his left hip trochanteric bursitis, without which such condition would not have occurred.  That finding was based on the same rationale as outlined above (i.e., as a result of 25 years of compensating for his right knee disability by relying on his left side).  

At his October 2015 hearing, the Veteran also said that favoring his right knee has gradually caused problems with his left hip as well, eventually leading him to have X-rays performed in 2010 or 2011 which revealed left hip bursitis.  He indicated that he felt "little tweaks" in service but was not sure if he noticed any abnormal sensation in his left hip.  He also testified that he had a report from a specialist indicating a relationship between his left hip and knee problems and weight-bearing due to his right knee disability.

Just as above, the Board finds the evidence clearly establishes a current left hip diagnosis.  Also as above, the record shows the Veteran has a service-connected right knee disability that he alleges has caused or aggravated his left hip disability.  Finally, the Board notes that the only etiological opinion in the record related to his left hip disability is found in the February 2015 letter from Dr. Naehritz.  As that opinion was formed based on examination of the Veteran and reflects familiarity with the disability and relevant medical history, it is highly probative.  Absent any competent, credible medical evidence to the contrary, it is persuasive.  Consequently, the Board finds that service connection for a left hip disability (as secondary to service-connected right knee disability) is also warranted.

In summary, the Board finds that the evidence is at least in relative equipoise as to whether new and material evidence relating to his claimed left knee disability has been received, and whether he has current left knee and left hip disabilities that are medically related to his service-connected right knee disability.  Resolving all remaining doubt in his favor, the Board finds that his appeals in these matters must be granted.


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.

The appeals seeking service connection for left knee and left hip disabilities are also granted.


REMAND

With respect to the Veteran's claim seeking higher ratings service-connected right knee disability and entitlement to a TDIU rating, the Board first notes that, although he has reported regular treatment from VA providers for his right knee disability, the most recent records of such treatment in his electronic record are dated in March 2015.  The Veteran has also indicated that there are relevant Vocational Rehabilitation and Employment (VR&E) files that appear to remain outstanding.  Any updated records of such treatment are likely to contain pertinent information, constructively of record, and must be secured.  Notably, there is also no other evidence describing the current state of his right knee disability, and a critical part of his claim involves the severity of such disability from October 1, 2015 onwards.  As such, the Board also finds that a VA examination is needed to determine the current severity of such disability.

The matter of a TDIU rating is inextricably intertwined with his appeal seeking higher ratings for his right knee disability.  Therefore, consideration of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, obtain all updated records of VA and private treatment the Veteran has received for his right knee disability.

2. Associate the Veteran's VA VR&E records with his claims file.

3. Then, arrange for the Veteran to be examined by an appropriate physician to determine the current severity of the Veteran's service-connected right knee disability.  Based on examination of the Veteran, review of the record (to include his VR&E records), and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features of the Veteran's right knee disability in detail, to specifically include range of motion findings, and any additional functional impairment or loss.  The examiner should specifically indicate the extent to which the Veteran's right knee disability is expected to impact his ability to perform certain types of work (i.e., heavy, light, sedentary, etc.), and whether such disability would be expected to preclude any types of work, taking into consideration his history working in construction, as a truck driver, and his education (i.e., high school).

All opinions provided must include a complete rationale citing to supporting factual evidence or clinical data as appropriate.

4. The AOJ should then review the record and readjudicate the claims, to include consideration of TDIU based on right knee disability.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


